Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Claims 1-11 are objected to for minor informalities, including replete use of non-idiomatic English including omitted words and the wrong form or words. For example, claim 1 recites “store relation of each of the at least three machine readable profiles”, which may be missing an “a” or using the wrong form of “relation” (e.g. relationship data?). All other uses of the term “relation” include the same issue. Claim 2 recites “text or voice of customer interaction” which may be missing an “a” or the wrong form of interaction. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a customer interaction subsystem configured to, a multitask profiler subsystem configured to, and a profile mapping subsystem configured to in claim 1; and an assistance engine configured to in claim 5.
The claim limitations “customer interaction subsystem configured to,” “multitask profiler subsystem configured to,” and “profile mapping subsystem configured to” (claim 1); and “assistance engine configured to” (claim 5) invoke 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the system, which implements the customer interaction subsystem, multitask profiler subsystem, profile mapping subsystem, and assistance engine, as being implemented by hardware (Specification, at paragraphs 0031, 0032). Accordingly, the structure corresponding to the subsystems recited in claim 1 and the assistance engine recited in claim 5 will be interpreted under §112(f) as being embodied as a generic computer programmed with software to perform the corresponding functions recited in these claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the historic assistance actions”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required. 
Claim 11 recites the limitation “wherein generating the one or more digital responses for a digital assistant to respond to the one or more customer queries by mapping relation between a historic assistance action and the at least three machine-readable profiles.” However, this language is grammatically incorrect and ambiguous. The phrase “by mapping relation between a historic assistance action and the at least three machine-readable profiles’ renders the claim scope ambiguous because the claim limitation appears to lack the necessary words to logically link the wherein limitation, rendering unclear whether the claim is intended to recite “wherein generating the one or more digital responses for a digital assistant to respond to the one or more customer queries is performed by mapping a relation between a historic assistance action and the at least three machine-readable profiles,” or “generating the one or more digital responses for a digital assistant to respond to the one or more customer queries by mapping a relation between a historic assistance action and the at least three machine-readable profiles.” For purposes of Examination, the limitation “wherein generating the one or more digital responses for a digital assistant to respond to the one or more customer queries by mapping relation between a historic assistance action and the at least three machine-readable profiles’ is interpreted as referring to “wherein generating the one or more digital responses for a digital assistant to respond to the one or more customer queries is performed by mapping a relation between a historic assistance action and the at least three machine-readable profiles.” Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims of this application is patentably indistinct from claim 1-11 of Application No. 16/801,422. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of co-pending Application No. 16/801,422 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance’ (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG’) and further clarified in the “October 2019 Update: Subject Matter Eligibility’ (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-8), and method (claims 9-11) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-11 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity’ abstract idea set forth in the 2019 PEG because the claims recite steps for providing customer product assistance in response to a customer query (see paragraph [0001] of the Specification: “Embodiment of a present disclosure relates to customer product assistance and more particularly to a system and a method to generate digital response to a customer query.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- a multitask profiler subsystem operatively coupled to the customer interaction subsystem, wherein the multitask profiler subsystem is configured to generate at least three human readable profiles and at least three machine-readable profiles based on the one or more customer queries (The “generate” step is organizing human activity for similar reasons as provided for the “receive” step above, and also can be accomplished mentally such as via a human generating the profiles with the aid of pen and paper); and
- a profile mapping subsystem operatively coupled to the multitask profiler subsystem, wherein the profile mapping subsystem is configured to store relation of each of the at least three machine readable profiles with each other (The “store” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is organizing human activity because the stored data is directly tied to the customer query, and may also be considered insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Considered together, these steps set forth an abstract idea of managing customer interactions between customers and customer service representatives [See Specification at paragraph 0026 describing “the response generated by the digital assistant may be provided to a human agent to respond to the customer query” and paragraph 0035 describing “Receiving the one or more customer queries from the customer may include receiving the one or more customer queries from the customer using a customer interaction subsystem. In some embodiments, the one or more customer queries are representative of text of customer interaction...”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping. Independent claim 9 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a customer interaction subsystem, a multitask profiler subsystem, and a profile mapping subsystem (claims 1 and 9); and an assistance engine (claims 5 and 10). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The step to store data, although part of the abstract idea itself, also encompasses insignificant extra-solution activity, which is not indicative of a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a customer interaction subsystem, a multitask profiler subsystem, and a profile mapping subsystem (claims 1 and 9); and an assistance engine (claims 5 and 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant's Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0031]: e.g., “FIG. 3 is a computer or a server 200 in accordance with an embodiment of the present disclosure. The server includes processor(s) 210, and memory 220 operatively coupled to the bus 230. The processor(s) 210, as used herein, means any type of computational circuit, such as, but not limited to, a microprocessor, a microcontroller, a complex instruction set computing microprocessor, a reduced instruction set computing microprocessor, a very long instruction word microprocessor, an explicitly parallel instruction computing microprocessor, a digital signal processor, or any other type of processing circuit, or a combination thereof.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). Even if the step for storing is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) — Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); O/P Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8 and 10-11 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 2 recites “wherein the one or more customer queries comprises text or voice of customer interaction”, claim 3 recites “wherein the at least three machine-readable profiles comprises a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile’, claim 4 recites “wherein the at least three human readable profiles comprises a human readable customer profile, a human readable product profile and a human readable issue profile”, claim 5 recites “generate the one or more digital responses for a digital assistant to respond to the one or more customer queries based on relation of each of the at least three machine readable profiles with each other’, claim 6 recites “wherein the relation comprises mapping of a historic assistance action and the at least three machine-readable profiles’, claim 7 recites “wherein the historic assistance actions are derived based on training data, wherein the training data comprises proprietary data, public data and augmented data’, and claim 8 recites “wherein the one or more digital responses comprises text of a chat session, web content, email, a voice call or a voice message or short messaging service content”, however these limitations cover organizing human activity since they flow directly from the customer queries involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 10-11 have been evaluated as well, however similar to claims 2-8, these claims also recite details/steps that merely refine the same abstract idea recited in the independent claims. Dependent claims 5 and 10 recite additional elements of: an assistance engine. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-requlations/examination-policy/subject-matter-eligibility.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0236142 to Balakrishnan et al. (cited in IDS) in view of U.S. Patent No. 10554817 to Sullivan et al.
With regards to claims 1 and 9, Balakrishnan teaches 
a customer interaction subsystem configured to receive one or more customer queries from a customer (paragraph 0009, discussing that a customer or a user inputs a query or question into a chat window; paragraph 0014: “an app that may be installed on a mobile device is used by a customer to ask a question about a product or a service that the organization may be providing to the said user. In this disclosure customer questions/comments/complaints are also collectively referred to as customer question or query.”; paragraph 0046, discussing that the user inputs a question or query into a chat window which is received by a remote server [i.e., This shows that one or more customer queries are received from a customer]. The chat tool [i.e., customer interaction subsystem] may be accessed by a customer either on a desktop computer or other device where a browser is installed or via an app that may be installed on a mobile device; paragraph 0057: “The customer inputs a query/question into the chat window. The customer may input the query using text or voice or the use of other means.”; paragraph 0044); 
a multitask profiler subsystem operatively coupled to the customer interaction subsystem, wherein the multitask profiler subsystem is configured to generate a machine-readable profile based on the one or more customer queries (paragraph 0009, discussing that a customer or a user inputs a query or question into a chat window. The customer query is then parsed and decomposed into components. A remote server may be used to parse and decompose the customer query into components using Natural Language Processing (NLP)...; paragraph 0023, discussing that the decomposing step uses natural language processing (NLP); paragraph 0024, discussing that the intent is preferably determined using an intent classifier. The intent classifier may be a module or algorithm within an artificial intelligence engine [i.e., the intent classifier corresponds to the multitask profiler subsystem]; paragraph 0050, discussing that information that can be gathered from the device may include but is not limited to: the device make, model and manufacture information, OS and firmware versions; applications installed on the device; user profile information;...; and the data usage e.g. the amount of MB or GB used for a given billing period, the amount data used while roaming, or the relative amount compared to a data plan used by the user,.., etc.; paragraph 0092, discussing that Natural Language Understanding (NLU) is a subtopic in Natural Language Processing (NLP) which focusses on how to best handle unstructured inputs such as text and convert them into a structured form that a machine can understand and act upon [i.e., This shows that a machine-readable profile is generated based on the one or more customer queries]. The result of NLU is a probabilistic understanding of one or more intents conveyed, given a phrase or sentence. Based on this understanding, an Al system then determines an appropriate disposition; paragraph 0102, discussing that the chat responses are preferably driven by a chatbot but in some cases, may be taken over by a customer service representative if required; paragraph 0107, discussing that using NLP the intent/issue is extracted from the query/question entered by the user in the chat window; paragraph 0088).
Balakrishnan does not explicitly teach wherein the multitask profiler subsystem is configured to generate at least three human readable profiles and at least three machine-readable profiles based on the one or more customer queries; and a profile mapping subsystem operatively coupled to the multitask profiler subsystem, wherein the profile mapping subsystem is configured to store relation of each of the at least three machine readable profiles with each other. 
However, Sullivan in the analogous art of customer assistance systems teaches these concepts. Sullivan teaches: 
wherein the multitask profiler subsystem is configured to generate at least three human readable profiles and at least three machine-readable profiles based on the one or more customer queries (col. 18, lines 39-67 & col. 19, lines 1-21, discussing that the intent constructor 240 [i.e., multitask profiler subsystem] may be a collection of computing devices and other resources collectively configured to analyze service agent-customer interactions and other data and identify intents, associated intent attributes, and associated possible actions. The intent constructor 240 may produce one or more intent records describing the intents discovered in the recorded data for a given contact. The intent records may be data structures containing the identified data in a format that other services, such as the autonomous service agent engine 226 and the workflow automation service 244, are able to process [i.e., This shows that machine readable profiles are generated]. An intent record may include fields that: identify the intent; describe the intent in natural language a human agent or administrator would understand (e.g., an intent to issue a refund may include a descriptor field with the value “Issue Refund”) [i.e., This shows that human readable profiles are generated]; identify one or more utterances associated with the intent, detectable in the customer's natural language input, and representing phrases the customer said to express the intent; identify one or more classes or categories of the intent; identify one or more attributes of the intent,...,etc. [i.e., the one or more classes or categories of the intent correspond to the generated readable profiles]; and, identify one or more actions to be performed in association with the intent, such as with a sub-structure for each action that includes an action identifier, one or more APIs to call to perform the action,..., etc. The intent constructor 240 may access other systems and services, such as a transcription service, language processing system, and machine learning engine, to analyze recorded activity and other data. Information about an intent may be gathered, analyzed, and stored by such other systems and services, and an intent record created by the intent constructor may include references to this information...; col. 23, lines 43-55, discussing that the system may determine a category or classification of the intent, based at least in part on the intent attributes and other properties of the interactions that are analyzed. A classification scheme may include classes that are defined by the attributes of the contact that can be determined from the data describing the interactions, using speech-to-text transcription and natural language processing and other machine learning techniques. Intents may be classified based on attributes describing a context of the customer making the contact; nonlimiting examples of such attributes include issue/problem type, customer profile data, recent purchase history, etc... [i.e., This shows that at least three human readable profiles and at least three machine-readable profiles are generated based on the one or more customer queries – this interpretation is consistent with Applicant’s Specification at paragraph 0022, which states that “the at least three machine-readable profiles may include a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile.” Similarly, the three machine readable profiles disclosed by Sullivan correspond to a customer profile, a product profile, and an issue/problem profile)]; col. 24, lines 43-57, discussing that the system may design one or more contact workflows for the intent, based on intent attributes, actions, and contextual information. The contact workflows may be created and stored in a workflow format that is used for guiding human agent and automated agent interactions; col. 22, lines 45-64; col. 25, lines 20-61); and 
a profile mapping subsystem operatively coupled to the multitask profiler subsystem, wherein the profile mapping subsystem is configured to store relation of each of the at least three machine readable profiles with each other (col. 18, lines 39-67 & col. 19, lines 1-21, discussing that the intent constructor 240 may be a collection of computing devices and other resources collectively configured to analyze service agent-customer interactions and other data and identify intents, associated intent attributes, and associated possible actions. The intent constructor 240 may produce one or more intent records describing the intents discovered in the recorded data for a given contact. The intent records may be data structures containing the identified data in a format that other services, such as the autonomous service agent engine, are able to process [i.e., using a data structure to store the intent record including associated intent attributes and associated possible actions suggests storing a relation]. An intent record may include fields that: identify the intent; describe the intent in natural language a human agent or administrator would understand (e.g., an intent to issue a refund may include a descriptor field with the value “Issue Refund”); identify one or more utterances associated with the intent, detectable in the customer's natural language input, and representing phrases the customer said to express the intent; identify one or more classes or categories of the intent; identify one or more attributes of the intent.,...,etc.; and, identify one or more actions to be performed in association with the intent, such as with a sub-structure for each action that includes an action identifier, one or more APIs to call to perform the action,..., etc...Information about an intent may be gathered, analyzed, and stored by such other systems and services, and an intent record created by the intent constructor may include references to this information [i.e., This shows that a relation of each of the at least three machine readable profiles with each other is stored]. For example, a language processing system or a conversational interface service may identify utterances and create and store utterance records, and the intent constructor may create the intent record to include references to the utterance records associated with the identified intent; col. 24, lines 43-57, discussing that the system may design one or more contact workflows for the intent, based on intent attributes, actions, and contextual information. The contact workflows may be created and stored in a workflow format that is used in the contact center system, i.e., for guiding human agent and automated agent interactions. The system may configure at least one automated service agent to detect the identified intent(s) and corresponding intent attributes in a customer's natural language input, to access each API and otherwise perform the available action(s), and to execute workflow states in the generated contact workflow(s). The system may store all of the generated data structures, such as an intent record, contact workflow, and automated service agent template, and any associated data in appropriate data storage locations [i.e., This also shows that a relation of each of the at least three machine readable profiles with each other is stored — as noted above, the three machine readable profiles disclosed by Sullivan correspond to a customer profile, an product profile, and an issue/problem profile]; col. 36, lines 22-44, discussing that the system may further include an electronic data store in electronic communication with the contact center system and storing a plurality of intent records each associated with a corresponding intent of a plurality of intents that are known to the contact center system. To identify the first intent, the instructions may further cause the system to: identify, in the plurality of natural language inputs, a customer utterance that occurs in each of the plurality of natural language inputs; query the electronic data store using the customer utterance to determine that the customer utterance does not identify any of the plurality of intents; and, create a first intent record including the first intent and the customer utterance. The system may further be caused to: store data describing the first action in the first intent record, and store the first intent record in the electronic data store as one of the plurality of intent records; col. 7, lines 64-67 & col. 8, lines 1-19).
Balakrishnan is directed towards a method and a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation. Sullivan is directed towards techniques for executing tasks associated with satisfying a customer service issue expressed by an entity contacting a virtualized contact center for help. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Balakrishnan with Sullivan because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant’s field of endeavor (system and a method to generate digital response to a customer query), and because modifying Balakrishnan to include Sullivan’s features for generating at least three human readable profiles and at least three machine-readable profiles based on the one or more customer queries and storing a relation of each of the at least three machine readable profiles with each other, in the manner claimed, would serve the motivation of serving pointed and accurate information generated in response to a customer query (Balakrishnan at paragraph 0006); and further obvious because Balakrishnan describes that by machine reading the informative elements and automatically including a select set of relevant ones while discarding other non-relevant ones, better results can be achieved (Balakrishnan at paragraph 0027) and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, as per claim 9, Balakrishnan teaches a method (paragraph 0005, discussing a method and a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation; paragraph 0016, discussing a method provided for chat orchestrated visualization through the generation of enhanced automatic responses to user communications received in a chat session where the chat session is embedded in a passive window; paragraph 0037, discussing that the present invention may be embodied as a system, method or computer program product).

With regards to claim 2, the Balakrishnan-Sullivan combination teaches the system of claim 1. Balakrishnan further teaches wherein the one or more customer queries comprises text or voice of customer interaction (paragraph 0021: “The terms of the user communication may be received by typing text. In some embodiments, the terms of the user communication are received by voice input which may then be converted to text.”; paragraph 0048: “In some embodiments the customer asks the question in a text format by typing or using a touch screen interface on a mobile device like a Smartphone or a tablet. In other embodiments the customer may ask the question using voice (or vocal commands) and the communication may be converted to text format using Speech to Text technologies....”; paragraph 0057: “The customer inputs a query/question into the chat window 201. The customer may input the query using text or voice or the use of other means.”).

With regards to claim 3, the Balakrishnan-Sullivan combination teaches the system of claim 1. Balakrishnan does not explicitly teach wherein the at least three machine-readable profiles comprises a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile. However, Sullivan in the analogous art of customer assistance systems teaches this concept. Sullivan teaches: wherein the at least three machine-readable profiles comprises a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile (col. 5, lines 7-26, discussing that customers of a business connect to customer service agents, and customer service agents access electronic data to help customers resolve customer service issues; col. 7, lines 64-67 & col. 8, lines 1-19, discussing that data stores for contact center data can store intents and actions, including data records describing various recognized intents and their associated actions. An intent is a detectable component of a natural language input provided by a customer that represents the reason for the customer contact and implicates the customer's desire for the service agent to perform an action(s) to satisfy the intent. For example, a natural language input of “| need help with my phone” may express an intent for needing assistance with a product...An intent may further have one or more attributes identified by the corresponding record; col. 18, lines 39-67 & col. 19, lines 1-21, discussing that the intent constructor 240 may be a collection of computing devices and other resources collectively configured to analyze service agent-customer interactions and other data and identify intents, associated intent attributes, and associated possible actions. The intent constructor 240 may produce one or more intent records describing the intents discovered in the recorded data for a given contact. The intent records may be data structures containing the identified data in a format that other services, such as the workflow automation service 244, are able to process in order to produce workflows [i.e., This shows that machine readable profiles are generated]. An intent record may include fields that: identify the intent; describe the intent in natural language a human agent or administrator would understand; identify one or more utterances associated with the intent, detectable in the customer's natural language input, and representing phrases the customer said to express the intent; identify one or more classes or categories of the intent; identify one or more attributes of the intent,...,etc. [i.e., the one or more classes or categories of the intent correspond to the generated machine readable profiles]... The intent constructor may access other systems and services, such as a transcription service, language processing system, and machine learning engine, to analyze recorded activity and other data...; col. 23, lines 43-55, discussing that the system may determine a category or classification of the intent, based at least in part on the intent attributes....A classification scheme may include classes that are defined by the attributes of the contact that can be determined from the data describing the interactions, using speech-to-text transcription and natural language processing and other machine learning techniques. Intents may be classified based on attributes describing a context of the customer making the contact; non-limiting examples of such attributes include issue/problem type, customer profile data, recent purchase history, etc... [i.e., the one or more categories of the intent including customer profile data, recent purchase history, and issue/problem type correspond to the machine-readable customer profile, machine-readable product profile and a machine-readable issue profile, respectively]; col. 10, lines 63-67 & col. 11, lines 1-12, discussing that context-specific aggregated data sets associated with a particular user or group of users, or with a particular customer or issue/problem, or with a particular time period, may be created. The data analytics system may store the aggregated data sets in suitable storage locations for the corresponding types of contact center data; col. 22, lines 45-65).
Balakrishnan is directed towards a method and a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation. Sullivan is directed towards techniques for executing tasks associated with satisfying a customer service issue expressed by an entity contacting a virtualized contact center for help. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Balakrishnan with Sullivan because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant’s field of endeavor (system and a method to generate digital response to a customer query), and because modifying Balakrishnan to include Sullivan’s features for including a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile, in the manner claimed, would serve the motivation of serving pointed and accurate information generated in response to a customer query (Balakrishnan at paragraph 0006); and further obvious because Balakrishnan describes that by machine reading the informative elements and automatically including a select set of relevant ones while discarding other non-relevant ones, better results can be achieved (Balakrishnan at paragraph 0027) and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regards to claim 4, the Balakrishnan-Sullivan combination teaches the system of claim 1, wherein the at least three human readable profiles comprises a human readable customer profile, a human readable product profile and a human readable issue profile. However, Sullivan in the analogous art of customer assistance systems teaches this concept. Sullivan teaches: wherein the at least three human readable profiles comprises a human readable customer profile, a human readable product profile and a human readable issue profile (col. 18, lines 39-67 & col. 19, lines 1-21, discussing that the intent constructor may be a collection of computing devices and other resources collectively configured to analyze service agent-customer interactions and other data and identify intents, associated intent attributes, and associated possible actions. The intent constructor may produce one or more intent records describing the intents discovered in the recorded data for a given contact. The intent records may be data structures containing the identified data in a format that other services, such as the workflow automation service 244, are able to process in order to produce workflows and automated service agents. An intent record may include fields that: identify the intent; describe the intent in natural language a human agent or administrator would understand (e.g., an intent to issue a refund may include a descriptor field with the value “Issue Refund”) [i.e., This shows that human readable profiles are generated]; identify one or more utterances associated with the intent, detectable in the customer's natural language input, and representing phrases the customer said to express the intent; identify one or more classes or categories of the intent; identify one or more attributes of the intent,...,etc. [i.e., the one or more classes or categories of the intent correspond to the generated readable profiles]; and, identify one or more actions to be performed in association with the intent... col. 23, lines 43-55, discussing that the system may determine a category or classification of the intent, based at least in part on the intent attributes and other properties of the interactions that are analyzed. A classification scheme may include classes that are defined by the attributes of the contact that can be determined from the data describing the interactions, using speech-to-text transcription and natural language processing and other machine learning techniques. Intents may be classified based on attributes describing a context of the customer making the contact; non-limiting examples of such attributes include issue/problem type, customer profile data, recent purchase history, etc... [i.e., The customer profile data, recent purchase history, and issue/problem type correspond to the human readable customer profile, a human readable product profile and a human readable issue profile]; col. 24, lines 43-57, discussing that the system may design one or more contact workflows for the intent, based on intent attributes, actions, and contextual information. The contact workflows may be created and stored in a workflow format that is used for guiding human agent interactions).
Balakrishnan is directed towards a method and a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation. Sullivan is directed towards techniques for executing tasks associated with satisfying a customer service issue expressed by an entity contacting a virtualized contact center for help. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Balakrishnan with Sullivan because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant’s field of endeavor (system and a method to generate digital response to a customer query), and because modifying Balakrishnan to include Sullivan’s features for including a human readable customer profile, a human readable product profile and a human readable issue profile, in the manner claimed, would serve the motivation of serving pointed and accurate information generated in response to a customer query (Balakrishnan at paragraph 0006); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regards to claims 5 and 10, the Balakrishnan-Sullivan combination teaches the system of claim 1. Balakrishnan further teaches further comprising an assistance engine operatively coupled to the profile mapping subsystem and the multitask profiler subsystem, wherein the assistance engine is configured to generate the one or more digital responses for a digital assistant to respond to the one or more customer queries (paragraph 0039, discussing that the embodiments of the systems and methods described may be implemented in hardware or software, or a combination of both. However, preferably, these embodiments are implemented in computer programs executing on programmable computers each comprising at least one processor, a data storage system, and at least one communication interface; paragraph 0005, discussing that a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation; paragraph 0048, discussing that some part or all of the chat responses to the customer queries are driven by bots or similar entities [i.e., This shows that to one or more digital responses are generated for a digital assistant to respond to the customer queries]; paragraph 0091, discussing that an answer is provided in the chat session based on the correlation with the content; paragraph 0102, discussing that the user query received by the chat session is sent to the server 304 where Natural Language Processing may preferably be used to extract the intent from it. The intent 305 is then used to search a database of content 305. The answer relevant to the user query or question 307 is injected into the chat conversation; paragraph 0046).
While Balakrishnan teaches generate the one or more digital responses for a digital assistant to respond to the one or more customer queries, it does not explicitly teach that the one or more digital responses are based on relation of each of the at least three machine readable profiles with each other. However, Sullivan in the analogous art of customer assistance systems teaches this concept. Sullivan teaches: generate the one or more digital responses for a digital assistant to respond to the one or more customer queries based on relation of each of the at least three machine readable profiles with each other (col. 8, lines 20-33, discussing that the record for the intent may store information describing the corresponding action(s) that the service agent can take to satisfy the intent; the information may be the operations associated with an action, or may be a reference to another data record storing the details of the action. An action can include natural language responses to be provided to the customer in response to receiving the intent [i.e., This shows that one or more digital responses are generated for a digital assistant to respond to the one or more customer queries]...; col. 11, lines 36-63, discussing that the automated service agent engine may discover an intent that is not stored in the intents and actions, or that does not have a workflow associated with it, by detecting a phrase that is contained in the natural language input recorded from a customer immediately following a prompt presented by the service agent, in a threshold number of recorded contacts. The automated service agent engine may be configured to search for deeper differentiation based on patterns within patterns. For example, once a previously unknown intent is discovered, the automated service agent engine may identify the actions the service agent performs in response to detecting the intent, and may further determine for example, how intent attribute values affect which action, from a plurality of possible actions that could follow the intent, is selected for performance [i.e., This shows that the one or more digital responses for a digital assistant to respond to the one or more customer queries are generated based on relation of each of the at least three machine readable profiles with each other], and/or which intent attributes must have defined (e.g., customer-supplied) values in order to perform an action; col. 18, lines 39-67 & col. 19, lines 1-21, discussing that the intent constructor analyzed service agent customer interactions and other data and identify intents, associated intent attributes, and associated possible actions. The intent constructor may produce intent records describing the intents discovered in the recorded data for a given contact. The intent records may be data structures containing the identified data in a format that other services, such as the workflow automation service, are able to process in order to produce workflows. An intent record may include fields that: identify the intent; describe the intent in natural language a human agent or administrator would understand (e.g., an intent to issue a refund may include a descriptor field with the value “Issue Refund”); identify one or more utterances associated with the intent, detectable in the customer's natural language input, and representing phrases the customer said to express the intent; identify one or more classes or categories of the intent; identify one or more attributes of the intent,...,etc.; and, identify one or more actions to be performed in association with the intent...Information about an intent may be gathered, analyzed, and stored, and an intent record created by the intent constructor may include references to this information [i.e., This shows that a relation of each of the at least three machine readable profiles with each other is considered -— as noted above, the three machine readable profiles disclosed by Sullivan correspond to a customer profile, an product profile, and an issue/problem profile]...; col. 24, lines 43-57, discussing that the system may design one or more contact workflows for the intent, based on intent attributes, actions, and contextual information. The contact workflows may be created and stored in a workflow format that is used in the contact center system, i.e., for guiding human agent and automated agent interactions. The system may configure at least one automated service agent to detect the identified intent(s) and corresponding intent attributes to access each API and otherwise perform the available action(s), and to execute workflow states in the generated contact workflow(s). The system may store all of the generated data structures, such as an intent record, contact workflow, and automated service agent template, and any associated data in appropriate data storage locations; col. 25, lines 20-61, discussing that action identification may be assisted by the user data parser and the customer data parser... For example, the agent may submit a database query to a knowledge base storing information about the user's products, or to a user data store containing the user's customers’ orders and other account data. The user data parser may identify data elements in the user data... The customer in response to the prompt provides a natural language input of “I'd like to cancel an order” to the agent 412. The speech sampler detects an intent of “Cancel Order,” and may attempt to identify the intent in an intent database; col. 28, lines 33-63, discussing an example visualization 600 of a contact workflow or set of contact workflows that may be generated to enable one or more automated service agents to resolve customer service issues/requests...; col. 12, lines 36-62; col. 36, lines 22-44).
Balakrishnan is directed towards a method and a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation. Sullivan is directed towards techniques for executing tasks associated with satisfying a customer service issue expressed by an entity contacting a virtualized contact center for help. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Balakrishnan with Sullivan because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant’s field of endeavor (system and a method to generate digital response to a customer query), and because modifying Balakrishnan to include Sullivan’s feature for generating the one or more digital responses for a digital assistant to respond to the one or more customer queries based on relation of each of the at least three machine readable profiles with each other, in the manner claimed, would serve the motivation of serving pointed and accurate information generated in response to a customer query (Balakrishnan at paragraph 0006); and further obvious because Balakrishnan describes that by machine reading the informative elements and automatically including a select set of relevant ones while discarding other non-relevant ones, better results can be achieved (Balakrishnan at paragraph 0027) and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With regards to claim 8, the Balakrishnan-Sullivan combination teaches the system of claim 5. Balakrishnan further teaches wherein the one or more digital responses comprises text of a chat session, web content, email, a voice call or a voice message or short messaging service content (paragraph 0012: “An answer is provided in the chat session...”; paragraph 0096, discussing that the answer provided to the customer in the chat session and the information that is refreshed in the browser window may be synthesized from different sources using Natural Language Processing; paragraph 0111, discussing that the answer may be displayed in textual form to the user for example as text on the screen of a device. In another embodiment the text answer may be converted into voice and played for the user; paragraph 0020). 

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0236142 to Balakrishnan et al. in view of U.S. Patent No. 10554817 to Sullivan et al. as applied to claims 1-5 and 8-10, in further view of U.S. Patent Application Publication No. 2014/0195463 to Jacobs et al.
With regards to claim 6, the Balakrishnan-Sullivan combination teaches the system of claim 5. While the Balakrishnan-Sullivan combination describes a historic assistance action (Sullivan, col. 9, lines 6-24, discussing that recorded activity may include data for previously recorded/captured interactions between service agents and customers...For example, for interactive voice response (IVR) workflows, recorded interactions may include response data for previously recorded/captured interactions between callers and an IVR workflow that is accessible to a caller by the use of a publicly available telephone number associated with the workflow; col. 11, lines 36-63, discussing that the automated service agent engine may be configured to identify one or more specific patterns in the recorded activity...Patterns may be detected from the execution of contact workflows that share some repetitive properties; or, patterns of interactions may be detected in a set of recorded contacts that were not serviced according to a known contact workflow. For example, the automated service agent engine may discover an intent that is not stored in the intents and actions, or that does not have a workflow associated with it, by detecting a phrase that is contained in the natural language input recorded from a customer immediately following a prompt (e.g., “how may | help you?”) presented by the service agent, in a threshold number (or rate) of recorded contacts...; col. 20, lines 5-19; col. 25, lines 20-61), the Balakrishnan/Sullivan combination does not explicitly teach wherein the relation comprises mapping of a historic assistance action and the at least three machine-readable profiles. However, Jacobs in the analogous art of customer support platforms teaches this concept. Jacobs teaches: 
wherein the relation comprises mapping of a historic assistance action and the at least three machine-readable profiles (paragraph 0022: “Disclosed herein are systems and methods, including computer software, for generating and displaying optimized solutions to a broad range of problems, wherein the optimized solutions may include the identification, suggested allocation, and/or application of one or more "Assets," as that term is generally defined herein, as part, or all, of the solution to the problem...”; paragraph 0165, discussing that assets are generally real-world goods, services, places, methods, etc. Each Asset has associated with it a set of Criteria (i.e. Asset-Criteria) and assigned values for each Criteria that help to define the particular Asset. These Criteria include the characteristics and specifications associated with the Asset. For example, a specific brand and model of television may be an Asset, with every detailed specification about the TV being separate individual Criteria. When the Solution-Engine is analyzing the information passed to it by the Expert-Program module, the information received from the Expert-Program module is being compared and correlated against the Asset-Criteria information stored in the Database to determine which particular Asset(s) will best solve the end user's problem [i.e., This shows that at least three machine-readable profiles are generated]; paragraph 0185, discussing that to aid the system in making accurate correlations between the information in end-user Profiles and the most optimal solutions, the information associated with end-user Profile-Criteria for all end-users is also collected and stored within the Database. The Profile-Criteria can be used by the system to adjust the recommended Solutions. Such Criteria includes anything that would be contained in an end-user Profile. The system is capable of analyzing the ratings information within the Database, calculating statistical information on which specific Assets have proven to be better Solutions for end-users, and selectively correlating this information with end-users falling into various categories and demographics [i.e., This also shows that a relation of each of the at least three machine readable profiles with each other is stored - this interpretation is consistent with Applicant’s Specification at paragraph 0022, which states that “the at least three machine-readable profiles may include a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile.” Similarly, the three machine readable profiles disclosed by Jacobs correspond to a user profile, product profile, and a solution to a posed problem profile]...The system can then use this calculated statistical information to adjust the various importance values within the Expert-Program modules and provide improved recommended Solutions. For example, if the system analyzes the ratings information associated with Profiles and calculates that 96% of all men between the ages of 35 and 40 have been most happy with a specific Asset ‘X’ instead of Asset ‘Y’ for the Solution to a specific problem, the system can account for this statistical significance and adjust the recommended Solution accordingly; paragraph 0174, discussing that the database may include one or more end-user Profiles. The end-user Profile is a private collection of associated personal characteristics describing the end-user's preferences, status and history, all of which can be used within the system as Profile-Criteria to help determine optimal solutions to end-user problems. Some examples of the type of information a Profile may contain include traditional demographic information such as the end-user's personal information, preferences, a history of the particular Expert-Program modules the end-user has run, Solutions that have been generated [i.e., the solutions that have been generated correspond to the historic assistance action], reviews of Assets recommended in Solutions, Assets purchased, and other pertinent information, historical or otherwise; paragraph 0193, discussing that as a summary example, if, during the past year, women between 20-30 have rated "Apple" brand electronics, on average, "8" (on a scale of 1-10) and "Sony" brand electronics an average of "4" during the past year, the above example specifies that when a same-age and same-gender end-user runs an Expert-Program module with this construction, the preference for any electronic Apple product will be asserted as "8," and the preference for any electronic "Sony" product will be asserted as "4.” With such an embodiment, the system is dynamic in that the Solutions and the associated Assets recommended as part of the Solution can continuously evolve and improve as additional data is collected [i.e., The mapping of the solution and the plurality of profiles corresponds to the mapping of a historic assistance action and the at least three machine-readable profiles]).
The Balakrishnan-Sullivan combination describes features related to responding customer queries. Jacobs is directed towards a system and method for generating answers to customer questions. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Balakrishnan-Sullivan combination with Jacobs because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant's field of endeavor (system and a method to generate digital response to a customer query), and because modifying the Balakrishnan-Sullivan combination to include Jacob’s feature for mapping of a historic assistance action and the at least three machine-readable profiles, in the manner claimed, would serve the motivation of offering more reliable answers in terms of the quality of the solution provided, thereby providing better results and useful information to the end-user (Jacobs at paragraph 0172) or in the pursuit of making accurate correlations between the information in end user profiles and the most optimal solutions (Jacobs at paragraph 0185); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regards to claim 7, the Balakrishnan-Sullivan combination teaches the system of claim 6. Balakrishnan does not explicitly teach wherein the historic assistance actions are derived based on training data, wherein the training data comprises proprietary data, public data and augmented data. Sullivan in the analogous art of customer assistance systems teaches this concept. Sullivan teaches: wherein the historic assistance actions are derived based on training data (col. 9, lines 6-24,  iscussing that recorded activity may include data for previously recorded/captured interactions between service agents and customers...; col. 11, lines 13-35, discussing that the automated service agent engine may include a machine learning engine and/or may be configured to apply one or more machine learning or other data modeling algorithms to aggregated data sets, real-time activity data, company data such as business logic rules and customer account info, and other user information and/or system information to identify patterns in the servicing of contacts. The automated service agent engine may be trained, using supervised or unsupervised learning, to identify the patterns according to features or metrics determined from the activity...; col. 20, lines 5-19, discussing that the data model service may be a collection of computing devices and other resources collectively configured to generate or obtain data models representing measured characteristics identifiable across sets of similar customer contacts. The data models generated by the data model service may be used to automatically generate contact workflows and automated service agents. For example, a data model may include one or more intents and a feature set associated with each intent, wherein data elements of the feature set include intent attributes and service agent actions. Each data element may have an associated value or a plurality or range of potential values...the potential values may be derived from a training set of recorded previous contacts; col. 21, lines 55-67 & col. 22, lines 1-15, discussing that the machine learning engine may be trained, using supervised or unsupervised learning, to produce metrics describing the behavior patterns and defined by the parsed parameters. Some metrics may pertain to user-based patterns, and the relevant parameters recorded in interaction records may include identifiers of users that were subjects of interactions performed by a target user, or that performed interactions identifying the target user, or that performed interactions on customer contacts assigned to the target user...In some embodiments, any of the metrics may further include the parameters of interaction records that describe feedback to previously identified predictive actions so that the machine learning engine may account for the feedback and further refine the resulting predictive data; col. 32, lines 54-67 & col. 33, lines 1-5, discussing that the system uses recorded past activity to identify intents. The system generates a “self-forming” service agent that, at least at first, has little historical data from which to train. The system may generate the service agent to refine itself, or to generate contact workflows, or to generate intent records that the system uses to refine the self-forming agent; col. 11, lines 36-63; col. 13, lines 46-67), wherein the training data comprises proprietary data, public data and augmented data (col. 6, lines 64-67 & col. 7, lines 1-17, discussing that the system may associate a contact center, a user account, or both, with contact center data comprising one or more such data stores that are configured to store the contact center data specific to the user/contact center [i.e., proprietary data]. Such contact center data can be partitioned from the same such data associated with other users and/or contact centers, and can be encrypted and/or can have permission-based secure access. Additionally or alternatively, various types of contact center data, such as aggregated anonymized data or metrics derived therefrom, may be stored in public or semi-private data stores in the system, and can be made accessible to all or a subset of users/contact centers for the purpose of data analytics. For example, intents identified by an automated service agent engine may be stored in the user-specific contact center data, and may also be anonymized and stored in a global or industry-specific database of intents...; col. 21, lines 55-67 & col. 22, lines 1-15, discussing that the machine learning engine may be trained, using supervised or unsupervised learning, to produce metrics describing the behavior patterns and defined by the parsed parameters. Some metrics may pertain to user-based patterns, and the relevant parameters recorded in interaction records may include identifiers of users that were subjects of interactions performed by a target user, or that performed interactions identifying the target user, or that performed interactions on customer contacts assigned to the target user... Any of the metrics may further include the parameters of interaction records that describe feedback to previously identified predictive actions so that the machine learning engine may account for the feedback and further refine the resulting predictive data [i.e., the further refined predictive data corresponds to the augmented data]; col. 23, lines 64-67 & col. 24, lines 1-16, discussing that in embodiments where the system does classify intents, the classifications may be used to leverage information about an intent, such as a newly discovered intent, for use in the contact centers of other users of the computing resource service provider. For example, the activity data being analyzed may describe a set of interactions on a first user's contact center; the system may, upon identifying the intent, obtain information about properties of the first user's business and may create and store a classification for the intent that identifies the intent as relevant to the properties. The system may store the corresponding intent record in a data store of public or semi-public intent records. The intent may then be used in contact centers of other users operating businesses that have the same properties...; col. 31, lines 15-28, discussing that the system may refine the data model 720 based on the feedback data; col. 12, lines 47-62).
Balakrishnan is directed towards a method and a system of chat orchestrated visualization where a customer is provided relevant information in response to a query in a chat conversation. Sullivan is directed towards techniques for executing tasks associated with satisfying a customer service issue expressed by an entity contacting a virtualized contact center for help. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Balakrishnan with Sullivan because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant’s field of endeavor (system and a method to generate digital response to a customer query), and because modifying Balakrishnan to include Sullivan’s feature for deriving a historic assistance action based on training data comprising proprietary data, public data and augmented data, in the manner claimed, would serve the motivation of serving pointed and accurate information generated in response to a customer query (Balakrishnan at paragraph 0006); and further obvious because Balakrishnan describes that by machine reading the informative elements and automatically including a select set of relevant ones while discarding other non-relevant ones, better results can be achieved (Balakrishnan at paragraph 0027) and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regards to claim 11, the Balakrishnan-Sullivan combination teaches the method of claim 10. The Balakrishnan-Sullivan combination does not explicitly teach wherein generating the one or more digital responses for a digital assistant to respond to the one or more customer queries by mapping relation between a historic assistance action and the at least three machine-readable profiles. However, Jacobs in the analogous art of customer support platforms teaches this concept. Jacobs teaches:
wherein generating the one or more digital responses for a digital assistant to respond to the one or more customer queries by mapping relation between a historic assistance action and the at least three machine-readable profiles (paragraph 0022: “Disclosed herein are systems and methods, including computer software, for generating and displaying optimized solutions to a broad range of problems, wherein the optimized solutions may include the identification, suggested allocation, and/or application of one or more "Assets," as that term is generally defined herein, as part, or all, of the solution to the problem...”; paragraph 0165, discussing that assets are generally real-world goods, services, places, methods, etc. Each Asset has associated with it a set of Criteria (i.e. Asset-Criteria) and assigned values for each Criteria that help to define the particular Asset. These Criteria include the characteristics and specifications associated with the Asset. For example, a specific brand and model of television may be an Asset, with every detailed specification about the TV being separate individual Criteria. When the Solution-Engine is analyzing the information passed to it by the Expert-Program module, the information received from the Expert-Program module is being compared and correlated against the Asset-Criteria information stored in the Database to determine which particular Asset(s) will best solve the end user's problem |[i.e., This shows that at least three machine-readable profiles are generated]; paragraph 0185, discussing that to aid the system in making accurate correlations between the information in end-user Profiles and the most optimal solutions, the information associated with end-user Profile-Criteria for all end-users is also collected and stored within the Database. The Profile-Criteria can be used by the system to adjust the recommended Solutions... The system is capable of analyzing the ratings information within the Database, calculating statistical information on which specific Assets have proven to be better Solutions for end-users, and selectively correlating this information with end-users falling into various categories and demographics [i.e., This also shows that a relation of each of the at least three machine readable profiles with each other is stored — this interpretation is consistent with Applicant's Specification at paragraph 0022, which states that “the at least three machine-readable profiles may include a machine-readable customer profile, a machine-readable product profile and a machine-readable issue profile.” Similarly, the three machine readable profiles disclosed by Jacobs correspond to a user profile, product profile, and a solution to a posed problem profile]...The system can then use this calculated statistical information to adjust the various importance values within the  ExpertProgram modules and provide improved recommended Solutions [i.e., generating one or more digital responses]. For example, if the system analyzes the ratings information associated with Profiles and calculates that 96% of all men between the ages of 35 and 40 have been most happy with a specific Asset ‘Xx’ instead of Asset ‘Y’ for the Solution to a specific problem, the system can account for this statistical significance and adjust the recommended Solution accordingly; paragraph 0174, discussing that the database may include one or more end-user Profiles. The end-user Profile is (for each end-user) a private collection of associated personal characteristics describing the end-user's preferences, status and history, all of which can be used within the system as Profile-Criteria to help determine optimal solutions to end-user problems. Some examples of the type of information a Profile may contain include traditional demographic information such as the end-user's personal information, preferences, a history of the particular Expert-Program modules the end-user has run, Solutions that have been generated [i.e., the solutions that have been generated correspond to the historic assistance action], reviews of Assets recommended in Solutions, Assets purchased, and other pertinent information, historical or otherwise; paragraph 0193, discussing that as a summary example, if, during the past year, women between 20-30 have rated "Apple" brand electronics, on average, "8" (on a scale of 1-10) and "Sony" brand electronics an average of "4" during the past year, the above example specifies that when a same-age and same-gender end-user runs an Expert-Program module with this construction, the preference for any electronic Apple product will be asserted as "8," and the preference for any electronic "Sony" product will be asserted as "4.” With such an embodiment, the system is dynamic in that the Solutions and the associated Assets recommended as part of the Solution can continuously evolve and improve as additional data is collected [i.e., The mapping of the solution and the plurality of profiles corresponds to the mapping of a historic assistance action and the at least three machine-readable profiles]).
The Balakrishnan-Sullivan combination describes features related to responding customer queries. Jacobs is directed towards a system and method for generating answers to customer questions. Therefore they are deemed to be analogous as they both are directed towards solutions for providing customer assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Balakrishnan-Sullivan combination with Jacobs because the references are analogous art because they are both directed to solutions for customer product assistance, which falls within applicant's field of endeavor (system and a method to generate digital response to a customer query), and because modifying the Balakrishnan-Sullivan combination to include Jacob’s feature for mapping a relation between a historic assistance action and the at least three machine-readable profiles, in the manner claimed, would serve the motivation of offering more reliable answers in terms of the quality of the solution provided, thereby providing better results and useful information to the end user (Jacobs at paragraph 0172) or in the pursuit of making accurate correlations between the information in end-user profiles and the most optimal solutions (Jacobs at paragraph 0185); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0172574 to Fisher describes a method for providing technical support service including generating a plurality of problem resolutions that are determined to resolve an identified technical problem.
U.S. Patent Application Publication No. 2019/0237068 to B. Canim et al. describes mechanisms for customizing responses to users in automated dialogue systems.
U.S. Patent Application Publication No. 2016/0021039 to C. Woo et al. describes a chat-based communication capability that may support chat-based communication between a human entity and a non-human entity or between multiple non-human entities.
U.S. Patent Application Publication No. 2019/0012714 to D. Bright describes methods, systems, and computer programs for facilitating user engagement with a bot. 
U.S. Patent Application Publication No. 2020/0005117 to E. Yuan et al. describes systems and devices to perform content authoring and establish conversation models for automated agents such as chatbots and virtual assistants.
"Models towards a hybrid conversational agent for contact centres” by F. Sankar, Gopal Ravi, et al. describes techniques introduced by contact centers to handle repetitive tasks posted by client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629